DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copy of IN201911029722, filed July 23, 2019, has been received.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/23/2020 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 206, 333, 501, 504, and 507.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 206 is mentioned in paragraph [35] as if it were intended to be shown in Figure 2. Reference character 333 is mentioned in paragraph [47] as if it were intended to be shown in Figure 3.  Reference characters 501, 504, and 507 are mentioned in paragraphs [63], [64], and [67] as if they were intended to be shown in Figure 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70(t), 300, 312, 313, and 320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: 70(t) is shown in Figure 2 and there appears to be no indication or explanation of its meaning in the disclosure.  Reference characters 300, 312, 313, and 320 are shown in Figure 3, but not mentioned in the specification.  The examiner believes that the VCO core was mislabeled with reference character 321 in paragraph [45].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both a PFD (phase frequency divider) and a frequency divider.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Based on paragraph [35], it appears that the frequency divider was intended to be labeled with reference character 204 and the phase frequency detector (PFD) was intended to be labeled with reference character 206.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 45, line 1: “VCO core” is incorrectly labeled with reference character 321.  The examiner believes “VCO core” was intended to be labeled with reference character 320.  
Appropriate correction is required.
Claim Objections
Claim 20
Claim 20, line 1: “The system of claim 19” should say “The method of claim 19” in order to match claims 13-19 and 21-24 which are directed towards a method.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for physical conditions typically evaluated using tests such as Comprehensive Metabolic Panel (CMP), urinalysis, glucose testing, a lipid panel, heart rate, heart rate variability, insulin tests, toxicology tests, and oxygenation monitoring, does not reasonably provide enablement for all physical conditions.  For instance, physical conditions such as patient posture and state of consciousness are not within the scope of enablement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The recitation in the claims of a physical condition is very broad and the system for providing .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 recites the limitation "the identifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant intended for this claim to depend from claim 7 instead of claim 6.  In claim 7, the identifier is introduced, which would be cause for appropriate antecedent basis if claim 8 depended from claim 7.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 6, 11-15, 18, 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yuen, et al. (U.S PGPUB No. 2010/0130873).
Regarding claims 1 and 13, Yuen teaches (Figure 1A) a system (paragraph [0006], lines 6-14; paragraph [0093]) and a method (paragraph [0007]), respectively, for providing diagnostic analysis of a physical condition of a human body, the system and method comprising: (Figure 7, element 705 – voltage controlled oscillator (VCO), i.e. a signal generator) a signal generator (paragraph [0161]); (Figure 7, element 701 – transmitter, i.e. an emitter) an emitter (paragraph [0160]); (Figure 7, elements 702, 703, 704) a receiver (paragraph [0160]); and one or more processors in communication with a memory having non- transitory computer readable instructions stored thereon (paragraph [0023], lines 1-10; paragraph [0155] – non-transitory computer readable instructions, i.e. software), that when executed by the one or more processors cause the system to: (Figure 1D, elements 110) generate, by the signal generator, a baseline signal (paragraphs [0097]; paragraph [0117], lines 45-49); (Figure 1D, element 107; Figure 7, element 701) emit, by the emitter, the baseline signal through one or more cells of the human body over a plurality of scanning points for a predetermined amount of time (paragraph [0313]; paragraph [0006], lines 34-39 – Changes to the baseline signal are being electromagnetically measured for surface and internal body parts and tissues.  Tissue is made of cells); (Figure 7, elements 702, 703, 704) receive, by the receiver, one or more reflected signals that have propagated through the one or more cells of the human body  The signals from the plurality of receiver channels are being used to calculate a power spectrum density); (Figure 1D) determine, by the one or more processors, a spectral variance in the PSD of the reflected baseline signal relative to the baseline signal (paragraph [0097]; paragraph [0117], lines 40-50; paragraph [0280] – The signals from the plurality of receiver channels are being used to calculate a power spectrum density. Also, the use of a cost function is an indication of variance being considered and different weights will be assigned to each frequency in a power spectrum density.); (Figure 1D) compare, by the one or more processors, the spectral variance to one or more predetermined spectral variances corresponding to one or more conditions of the human body (paragraph [0097]; paragraph [0107], paragraph [0280] – Yuen’s example in Figure 1D, coupled with Yuen’s use of power spectrum density, shows the baseline variation in comparison to the signal in order to illustrate the detection of apnea (cessation of breathing).); (Figure 1D) determine, by the one or more processors, the condition of the human body, based on the comparison (paragraph [0097]; paragraph [0107], paragraph [0280] – indications of specific conditions can include general indications of health and warnings of physiological variables that are outside the normal range. In the case of Figure 1D, the detection of apnea occurred.); and transmit a report indicating the condition of the human body to a clinician (paragraph [0108] – the continuous vital signs monitor can have electronic communications to a central monitoring site (such as a nurse’s station) or to a central database.).
Regarding claims 2 and 14, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]), respectively, wherein determining the spectral variance in the PSD comprises determining an amplitude and phase shift of the reflected signal relative to the baseline signal (paragraph [0041], paragraph [0231] – determining an amplitude and phase shift are important in monitoring paradoxical breathing, where the chest and abdomen are moving).
Regarding claims 3 and 15, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]), respectively, wherein (Figure 18) the signal generator, the emitter, and the receiver comprise a wireless handheld device (paragraph [0314]; paragraph [0128], lines 1-5).
Regarding claims 6 and 18, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]), wherein the predetermined amount of time is no more than 100 seconds (paragraph [0128] – breathing rate can be measured at 15 second, 30 second, and 60 second intervals).
Regarding claims 11 and 23, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]), wherein the one or more processors comprise a remote computing device having a display (paragraph [0014]).
Regarding claims 12 and 24, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]), wherein transmitting the report comprises rendering on the display at least one of: an indication of the PSD of the reflected baselines, an indication of the spectral variance, and/or an indication of the determined condition of the human body on the display (paragraph [0108], [0111] – the display can be used in the hospital or clinic for general patient monitoring , for monitoring of post-surgical patients, for monitoring of patients receiving pain medications that put them at high risk of respiratory depression, for monitoring patients with respiratory diseases or disorders, and monitoring patients undergoing medical imaging scans).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen, et al. (U.S PGPUB No. 2010/0130873) in view of Gorgutsa, et al. (U.S PGPUB No. 2019/0336038).
Regarding claims 4 and 16, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]).  Yuen does not teach the limitation of instant claims 4 and 16, that is wherein the emitter and the receiver are coupled to a dielectric.
Gorgutsa teaches (Figure 1) a wearable respiration sensor configured to be worn around a user’s torso (paragraph [0067]).  Gorgutsa also teaches (Figure 2) an interrogation system that has an emitter configured to emit a signal for transmission by the dipole antenna via the receiving port, and a receiver configured to receive a return signal (paragraph [0079]).  Gorgutsa also teaches (Figures 15A and 15B) wherein radiation patterns, which refers to the directional dependence of the power emitted (or received) by the antenna, were measured using a tunable signal generator at the transmission side (i.e. emitter) with the textile-integrated fiber antenna, fixed on a dielectric holder, acting as the far-field receiver (paragraph [0146]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yuen’s physiological sensors with Gorgutsa’s physiological sensors.  Yuen teaches (Figure 7) wherein the emitter and receivers are spaced apart from one another, and so the need of a dielectric material to separate the electric force of the components isn’t as pertinent.  .
Claims 5, 7-8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen, et al. (U.S PGPUB No. 2010/0130873) and Zhang, et al. (U.S PGPUB No. 2018/0368739).
Regarding claims 5 and 17, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]).  Yuen does not teach the limitation of instant claims 5 and 17, that is wherein the signal generator comprises a dual phase lock loop (PLL) clock generator having an operating range of at least 14 GHz.
Zhang teaches a dual-carrier source configured to generate a first carrier signal in phase coherence with a second carrier signal and a phase-locked loop in communication with the dual-carrier source (paragraph [0011]).  Zhang also teaches (Figure 1a) a non-contact signal detection system wherein a reflected vibratory signal from a human being may comprise information associated with a vital sign, such as a heartbeat or respiration of the subject (paragraph [0047]).  Zhang further teaches wherein the frequencies of the carrier signals can be on a radio frequency scale, having a frequency anywhere between 3 Hz to 300 GHz (paragraph [0044]).  

Regarding claims 7 and 19, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]).  Yuen does not teach the limitation of instant claims 7 and 19, that is wherein the baseline signal comprises a first carrier signal corresponding to a primary baseline signal and a second carrier signal corresponding to an identifier.
Zhang teaches a dual-carrier source configured to generate a first carrier signal in phase coherence with a second carrier signal and a phase-locked loop in communication with the dual-carrier source (paragraph [0011]).  Zhang also teaches (Figure 1a) a non-contact signal detection system wherein a reflected vibratory signal from a human being may comprise information associated with a vital sign, such as a heartbeat or respiration of the subject (paragraph [0047]).  Zhang further teaches (Figure 1a, elements 100 and 103) wherein the first carrier signal can comprise a signal-extraction carrier which can include a carrier from which a vibratory signal from a subject is carried and extracted (paragraph [0036] – i.e. a baseline signal).  Zhang even a noise-suppression carrier could be considered an identifier).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yuen and Zhang as both teach systems for measuring physiological conditions and vital signs by non-contact means. Both Yuen’s and Zhang’s systems also contain the component of a signal generator.  One of ordinary skill in the art would have found it obvious to implement two or more carrier signals in a phase-locked loop due to the advantageous effects of allowing for effective long-distance detection as well as noise-suppression without also suppressing the detected vibratory signal (paragraph [0043]).  It would have further been obvious that the first carrier signal could correspond to a baseline signal and the second carrier signal could correspond to an identifier as Zhang teaches a similar system (paragraph [0036]).  Therefore, claims 7 and 19 are unpatentable over Yuen, et al. and Zhang, et al.
Regarding claims 8 and 20, Yuen teaches (Figure 1A) the system of claim 6 (paragraph [0006], lines 6-14; paragraph [0093]) and the system of claim 19 (paragraphs [0006]-[0007]).  Yuen does not teach the limitation of instant claims 8 and 20, that is wherein the identifier comprises a frequency shift key (FSK) and phase shift key (PSK) of the baseline signal.
Zhang teaches a dual-carrier source configured to generate a first carrier signal in phase coherence with a second carrier signal and a phase-locked loop in communication with the dual-carrier source (paragraph [0011]).  Zhang also teaches i.e. a baseline signal).  Zhang even further teaches (Figure 1a, elements 100 and 105) a second carrier signal which can comprise a noise-suppression carrier (paragraph [0036] – a noise-suppression carrier could be considered an identifier).  Zhang also teaches wherein the transmission signal can comprise both the frequency-modulated first carrier and frequency-modulated second carrier (paragraph [0008]).  Zhang also teaches that the vibratory signal can phase-modulate the transmission signal to create a reflected signal and both the first and second carrier signal can be phase-modulated by the vibratory signal associated with the subject (paragraph [0008]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yuen and Zhang as both teach systems for measuring physiological conditions and vital signs by non-contact means. Both Yuen’s and Zhang’s systems also contain the component of a signal generator.  Although Yuen does not teach the second carrier signal that corresponds to an identifier that comprises a FSK and a PSK of the baseline signal, Zhang teaches wherein the second carrier can be both frequency-modulated and phase-modulated.  Zhang explains that the ability to frequency-modulate the carrier signals aids in the transmission of the signal wirelessly to the subject (paragraph .
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen, et al. (U.S PGPUB No. 2010/0130873) in view of Gulati, et al. (U.S Patent No. 9,442,065).
Regarding claims 9 and 21, Yuen teaches (Figure 1A) the system of claim 1 (paragraph [0006], lines 6-14; paragraph [0093]) and the method of claim 13 (paragraph [0007]).  Yuen does not teach the limitation of instant claims 9 and 21, that is wherein the plurality of scanning points comprises at least 2 billion data points.
Gulati teaches a synthesizer for Zyotons, which are waveforms that without a collision can travel substantially unperturbed in a propagation medium over a specified distance, for extracting via collision computing properties of interest of signals such as the concentrations of substances, such as blood glucose (abstract; Column 1, lines 36-52).  Gulati also teaches that the spectral properties of the Zyoton and the carrier kernel, which is a fixed carrier waveform having particular spectral properties, are selected such that the Zyoton and the conditioned feature are co-dependent and can extract and amplify the energy associated with the analyte, such as blood glucose, but without the noise and/or clutter (Column 8, lines 13-38).  Gulati further teaches (Figures 45A-45D) the distribution of amplitudes of carrier kernel frequencies and their frequency components in the time and frequency domains (Column 92, lines 13-31).  The carrier kernel can be down-sampled to a particular amount of points, for instance more than 2,048 (e.g., 3,000, 5,000, 10,000, 40,960, etc.) (Column 92, lines 13-31).
.
Allowable Subject Matter
Claims 10 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the 35 U.S.C. 112(a) rejection to at least independent claims 1 and 13, as set forth above, must be overcome, as well.
	The claimed subject matter of claims 10 and 22 is found to have allowable subject matter for the following reasons:
With regards to dependent claims 10 and 22, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Yuen, Gorgutsa, Zhang, and Gulati) does not disclose the feature wherein the receiver is configured to detect magnetic field perturbations corresponding to at least a portion of the reflected signal in an order of magnitude corresponding to one Nano Gauss or smaller.  Yuen (U.S PGPUB No. 2010/0130873) is considered the closest prior art and reads on the limitations of independent claims 1 and 13 (see 35 U.S.C 102 rejection above).  Yuen does disclose wherein the receiver (Figure 7, elements 702, 703, 704) receives one or more reflected signals that have propagated through the one or more cells of the human body (paragraphs [0007] and [0160]).  However, Yuen makes no mention of said receiver comprising the ability to detect magnetic field perturbations corresponding to the reflected signal, much less in an order of magnitude corresponding to one Nano Gauss or smaller.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang, et al. (U.S PGPUB No. 20200300972) teaches methods, an apparatus, and systems for wireless vital signs monitoring.  Moon, et al. (U.S PGPUB No. 2019/0298177) teaches a system and method for measuring vital signs and motion from a patient.  Schindhelm, et al. (U.S PGPUB No. 2015/0164375) teaches a cardio-pulmonary health monitoring apparatus.  Zuckerman-Stark, et al. (U.S Patent No. 8,512,240) teaches a method and system for pain classification and monitoring in a subject that is an awake, semi-awake, or sedated state.  Blanco, et al. (U.S PGPUB No. 2012/0245481) teaches oscillatory signals that may be used to determine a region of a .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792